IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PERNELL GRANT,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3145

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 2, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Pernell Grant, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Logan v. State, 846 So. 2d 472 (Fla. 2003).

WETHERELL, ROWE, and RAY, JJ., CONCUR.